McCOMB, J., pro tem.
Petitioners seek a writ of mandate to compel respondent to dismiss a certain action entitled L. H. Booker, as Owner of Shares of Beneficial Interest in said Diversified Real Estate Investments Trust No. 2, an Unincorporated Trust, v. Hugh Evans & Co., a Corporation, et al., said action being No. 336381 in the files of respondent court.
On a similar set of facts we have this day decided in the case of Evans v. Superior Court, Second Civil No. 11055 (ante, p. 743 [59 Pac. (2d) 159]), the identical question of law involved in the instant case.
Therefore, on the authority of Evans v. Superior Court, supra, the petition is denied and the alternative writ is dismissed.
Grail, P. J., and Wood, J., concurred.